Fourth Court of Appeals
                                    San Antonio, Texas
                                         January 14, 2020

                                       No. 04-19-00767-CV

                        IN THE INTEREST OF G.D., A.V.D., AND E.D.

                    From the 285th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 1992-CI-04150
                          Honorable Angelica Jimenez, Judge Presiding


                                          ORDER
Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice

        On December 27, 2019, this court dismissed this appeal for want of prosecution. On
January 11, 2020, Appellant timely filed a motion for rehearing. See TEX. R. APP. P. 49.1. The
court requests that Appellee file a response to Appellant’s motion. See id. R. 49.2.
       If Appellee chooses to file a response, Appellee must file the response, or a motion for
extension of time to file a response, within TEN DAYS of the date of this order.

           It is so ORDERED on January 14, 2020.

                                                                    PER CURIAM


           ATTESTED TO: _______________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT